DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 20200020272, Huang) in view of Jong et al. (KR 20160044619, Jong, and with reference made to provided machine translation).
As per claim 1, Huang teaches (in figures 1a-5b) an electronic device, comprising: a substrate (510) having a top surface (512) and a side surface (515) surrounding the top surface; a first signal line (signal line between pad 542 corresponding to VGH and GOA 530 as shown in figures 5a and 5b) and a second signal line (signal line between pad 542 corresponding to VGL and GOA 530 as shown in figures 5a and 5b) which are disposed on the top surface; a first conductive pattern (side wiring portion 544 and pads 542 and 546 corresponding to VGH) disposed on the side surface and electrically connected to the first signal line; and a second conductive pattern (side wiring portion 544 and pads 542 and 546 corresponding to VGL) disposed on the side surface and electrically connected to the second signal line.
Huang does not specifically teach that the first conductive pattern and the second conductive pattern have different electrical resistances.
	However, Jong teaches (in figures 1-6) forming a first conductive pattern (pad P1’) which corresponds to a high voltage signal (S1) to have a lower resistance than a second conductive pattern (pad P2’) which corresponds to a low voltage signal (S2) in order to reduce the length of the entire pad portion while ensuring that the high voltage signal is stably supplied (see page 8 paragraphs 7-9). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first conductive pattern in Huang to be larger than and therefore lower in resistance than the second conductive pattern in order to reduce the length of the entire pad portion while ensuring that the high voltage signal is stably supplied. 
As per claim 2, Huang in view of Jong does teaches that the different electrical resistance between the first and second conductive patterns is formed by means of a difference in numbers of sub-patterns (defined as portions of equal width smaller than the total width of the second conductive patterns) of the first and second conductive patterns (first conductive pattern will have more sub-patterns than the second conductive pattern as the first conductive pattern is wider than the second conductive pattern).
As per claim 3, Huang in view of Jong teaches that the different electrical resistance between the first and second conductive patterns is formed by means of a difference in widths (see W1 and W2 in Jong) of the first and second conductive patterns (see page 8 paragraphs 7-9 of Jong).
As per claim 4, Huang in view of Jong teaches that the different electrical resistance between the first and second conductive patterns is formed by means of a difference in thicknesses (see W1 and W2 in Jong) of the first and second conductive patterns (see page 8 paragraphs 7-9 of Jong).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 20200020272, Huang) and Jong et al. (KR 20160044619, Jong, and with reference made to provided machine translation) as applied to claim 1 above and in further view of Li (US Pub. 20210066267).
As per claim 5, Huang in view of Jong does not teach that the different electrical resistance between the first and second conductive patterns is formed by means of a difference in materials of the first and second conductive patterns.
However, Li teaches that changing the material of a conductive pattern is a functional equivalent to changing the width of a conductive pattern as they provide the same function of changing the resistance of the conductive pattern (paragraph 43).
Therefore, because these two methods were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to make the resistance of the first conductive pattern be lower than the resistance of the second conductive pattern by choosing different materials for the first and second conductive patterns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (US Pub. 20200259056) is cited for teaching (in figure 1-5) a substrate (100) having a top surface (101) and a side surface (103) surrounding the top surface; a first and a second signal line (131 corresponding to gate and data lines see paragraph 90) which are disposed on the top surface; a first conductive pattern (240 corresponding to the gate lines) disposed on the side surface and electrically connected to the first signal line; and a second conductive pattern (240 corresponding to the data line) disposed on the side surface and electrically connected to the second signal line.
Tao et al. (US Pub. 20160254267) teaches that resistance can be lowered by providing more connections (paragraph 49).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871